Case 2:20-cv-07076-JMV-JBC Document 4-2 Filed 06/11/20 Page 1 of 3 PageID: 139




Christopher G. Salloum, Esq.
Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road – Suite 105
Roseland, New Jersey 07068
Tel. 973-736-4600
Fax. 973-736-4670
Attorneys for Plaintiff
  Salerno Medical Associates, LLP

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 SALERNO MEDICAL ASSOCIATES,                        Civil Action No.
 LLP,                                           2:20-cv-07076-JMV-JBC

                          Plaintiff,         Hon. John M. Vazquez, U.S.D.J.
                                             Hon. James B. Clarke, U.S.M.J.
              v.

                                                ORDER GRANTING
 INTEGRITY PRACTICE                         PLAINTIFF’S MOTION FOR
 SOLUTIONS, LLC; INTEGRITY                 A PRELIMINARY INJUNCTION
 MEDICAL SYSTEMS, LLC;
 CHINTAN TRIVEDI; JOHN DOES 1-
 10; and ABC CORPORATIONS 1-10,

                          Defendants.


      THIS MATTER having been brought before the Court by the application of

the plaintiff, Salerno Medical Associates, LLC (“SMA” or “Plaintiff”), for a

preliminary injunction enjoining defendants, Integrity Medical Systems, LLC

(“IMS”), Integrity Practice Solutions, LLC (“IPS”), Chintan Trivedi (“Mr.

Trivedi”), John Does 1-10, and ABC Corporations 1-10 (all named defendants
Case 2:20-cv-07076-JMV-JBC Document 4-2 Filed 06/11/20 Page 2 of 3 PageID: 140




collectively, “Defendants”), and all persons acting in concert with them, from using,

disclosing, transferring, deleting, destroying, manipulating, and/or otherwise

altering the protected health information (“PHI”) pertaining to 16,000 of SMA’s

patients, including, without limitation, patients’ names, patients’ telephone numbers,

patients’ addresses, patients’ medical records, patients’ radiograph images,

laboratory results, and other information and documents regarding a patient’s health

status and the provision of, and payment for, medical services provided to SMA

patients (the “SMA Patient Data”), and requiring Defendants forthwith to return,

or otherwise cause the migration of, the SMA Patient Data to SMAand the Court,

having considered Plaintiff’s Verified Complaint, declarations submitted therewith,

and Memorandum of Law, and good cause otherwise having been shown;

      IT IS on this ____ day of July 2020;

      ORDERED that SMA’s Motion for a Preliminary Injunction shall be, and

hereby is, granted for the reasons stated in Plaintiff’s moving papers; and it is further

      ORDERED that Defendants, and all persons acting in concert with them,

shall be, and hereby are, preliminarily enjoined and restrained from using,

disclosing, transferring, deleting, destroying, manipulating, and/or otherwise

altering the SMA Patient Data; and it is further
Case 2:20-cv-07076-JMV-JBC Document 4-2 Filed 06/11/20 Page 3 of 3 PageID: 141




      ORDERED that IMS shall forthwith return, or otherwise cause the migration

of, the SMA Patient Data to SMA no later than seven (7) days from the date of this

Order.

                                     IT IS SO ORDERED.



                                      ________________________________
                                     The Hon. John Michael Vasquez, U.S.D.J.
